Exhibit 10.1

 



FIRST AMENDMENT TO DEED OF LEASE

 

THIS FIRST AMENDMENT TO DEED OF LEASE (“First Amendment”) is made and entered
into this 23 day of August 2017 (the “Effective Date”) by and between IP9 1201
CLOPPER ROAD, LLC, a Maryland limited liability company (hereinafter called
“Landlord”), and NOVAVAX, INC., A Delaware corporation (hereinafter called
“Tenant”).

 

BACKGROUND:

 

A.                Landlord and Tenant have entered into a certain Deed of Lease
dated May 3, 2016 (the “Lease”) with respect to the lease by Tenant of that
certain premises comprising approximately 147,051 rentable square feet of office
space in the building located at 1201 Clopper Road, Gaithersburg, Maryland, as
more particularly described in the Lease (the "Premises").

 

B.                 Landlord and Tenant desire to enter into this First Amendment
and amend the Lease to provide for a potential early termination of the Lease
upon the terms set forth below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, Landlord
and Tenant hereby agree as follows:

 

1.                  Defined Terms. All capitalized terms used in this First
Amendment which are not otherwise defined shall have the same meanings ascribed
to such terms in the Lease.

 

2.                  Landlord’s Termination Right. Notwithstanding anything to
the contrary contained in the Lease, Landlord shall have the right (“Landlord’s
Termination Right”) to terminate the Lease effective as of the date (the “Lease
Termination Date”) that is thirty (30) days following Tenant’s receipt of
Landlord’s notice (the “Landlord’s Notice”), as though such date were the date
originally set forth in the Lease as its expiration date, provided that Tenant
receives the Landlord’s Notice before the expiration of the Contingency Period
(as such term is defined in Paragraph 5 below), and Tenant will surrender
possession of the Premises in the condition required under the Lease, including,
but not limited to, Section 40 of the Lease, and as amended hereby, on or before
the Lease Termination Date, and the parties’ respective rights and obligations
accruing under the Lease shall terminate on such Lease Termination Date (except
for those rights and obligations which expressly, or by their nature, survive
the termination of the Lease, including all indemnification obligations under
the Lease). Further, any options of Tenant to expand the Premises, to lease or
to negotiate to lease additional space, to purchase the Premises, and any
renewal or extension options under the Lease shall be null and void effective on
the date of Landlord’s Notice. Nothing contained in this First Amendment shall
be deemed to waive any claims that Landlord may have against Tenant for Rent due
and payable under the Lease prior to the Lease Termination Date. Promptly
following Landlord’s Notice, the parties shall act in good faith to enter into
an agreement confirming the provisions of the termination of the Lease (the
“Termination Agreement”) substantially in the form attached hereto as Exhibit A;
provided, however, an otherwise valid exercise of Landlord’s rights hereunder
shall be effective to terminate the Lease whether or not such Termination
Agreement is executed by the parties, and in the event of any failure of the
parties to execute such Termination Agreement prior to the Lease Termination
Date, the terms and conditions set forth in Paragraph 5 of the Termination
Agreement shall be deemed to be automatically incorporated into this First
Amendment and shall be fully binding upon Landlord and Tenant.

 



   

 

 

3.                Representations and Warranties.

 

(a)               Landlord represents and warrants to Tenant that Landlord has
not assigned its interest in the Lease and that Landlord has the full power and
authority to enter into this First Amendment and to perform its obligations
hereunder without the authorization or consent of any person or entity which has
not already been obtained except as provided in Paragraph 5.

 

(b)               Tenant represents and warrants to Landlord that Tenant has not
assigned its interest in the Lease or sublet the Premises and that it has the
full power and authority to enter into this First Amendment and to perform its
obligations hereunder without the consent or approval of any other person or
entity which has not already been obtained. Tenant further represents and
warrants that, as of the Lease Termination Date, (i) all Hazardous Materials
licenses and permits held by or on behalf of Tenant or its agents with respect
to the Premises shall have been terminated or released, (ii) the Premises shall
be free from any residual impact from Tenant’s use of Hazardous Materials, (iii)
Tenant shall remove from the Premises and the Building any and all Hazardous
Materials brought upon the Premises by Tenant or its agents (but excluding any
Hazardous Materials existing on the Premises prior to the Lease Commencement
Date), and (iv) to the extent that Tenant used, stored, handled, treated,
generated, released or disposed of any Hazardous Materials at or from the
Premises or the Building, Tenant complied with all applicable Laws in connection
therewith. Tenant hereby indemnifies and agrees to hold Landlord harmless from
and against any and all actions, costs, claims, actual and consequential
damages, fines, forfeitures or other civil, administrative or criminal
penalties, injunctive or other relief, liabilities or losses directly arising
from a breach of any of the representations and warranties set forth in this
paragraph. The terms regarding Hazardous Materials set forth in Paragraph 5 of
the Termination Agreement shall survive the termination of the Lease.

 

4.               Consideration Payable to Landlord for Lease Termination. On or
before the Lease Termination Date, in consideration of Landlord’s agreement to
terminate the Lease early as provided herein, Tenant shall pay to Landlord as
Additional Rent a sum equal to Five Million Two Hundred Eighty-Six Thousand and
00/100 Dollars ($5,286,000.00) on or before the Lease Termination Date
(collectively, a "Lease Termination Fee"). The Lease Termination Fee shall be in
addition to all sums due and payable pursuant to the Lease through and including
the Lease Termination Date. If Tenant does not submit the Lease Termination Fee
in accordance with this First Amendment, such failure shall be a Default under
the Lease (without the requirement for Landlord to provide any notice to Tenant)
and in addition to all other remedies that Landlord shall have with respect to
Tenant’s Default, under the Lease or at law or in equity, Tenant shall be
responsible for any and all damages, including incidental, indirect and
consequential damages, that Landlord may suffer as a result of a breach of this
First Amendment.

 

5.                Contingency Period; Landlord’s Termination Right. In the event
that Landlord has not delivered Landlord’s Notice as provided herein on or
before that date which is the ninetieth (90th) day following the Effective Date
(the “Contingency Period”), then Landlord’s Termination Right shall
automatically expire and shall be of no further force and effect on that date
which is the ninety-first (91st) day following the Effective Date; provided,
however, if Landlord is then actively negotiating the terms of a lease with a
replacement tenant as of the ninetieth (90th) day following the Effective Date,
then Landlord shall have the right to extend the Contingency Period for a period
of not more than sixty (60) days upon written notice to Tenant, in which case,
the Allowance Sunset Date (defined in Paragraph 7.d. hereof) shall be extend by
one (1) day for each day the Contingency Period is extended as provided herein.

 



 2 

 

 

6.                [Intentionally Omitted.]

 

7.                Tenant’s Work; Tenant Allowance.

 

a.       Notwithstanding anything to the contrary contained in the Lease, as
amended hereby, Tenant shall not perform any Alterations (as that term is
defined in Section 8 of the Lease (captioned “Alterations by Tenant”)),
including, without limitation any Tenant’s Work (defined in Section 3 of the
Work Agreement attached to the Lease as Exhibit C (the “Work Agreement”)),
during the Contingency Period.

 

b.       Notwithstanding anything to the contrary contained in the Lease, as
amended hereby, Tenant hereby acknowledges and agrees that it shall not have the
right to receive any portion of the Tenant Allowance (defined in Section 4 of
the Work Agreement) nor shall Landlord have any obligation to pay any portion of
the Tenant Allowance to Tenant during the Contingency Period. In the event that
Tenant performs any Tenant’s Work in the Premises during the Contingency Period,
despite the provisions of this Paragraph 7, regardless of whether the Lease
continues in full force and effect following the expiration of the Contingency
Period, Landlord shall have no obligation to provide Tenant any portion of the
Tenant Allowance for any Tenant’s Work performed during the Contingency Period.

 

c.       Notwithstanding any provision herein to the contrary, if Landlord does
not exercise Landlord’s Termination Right such that the Lease continues in full
force and effect following the expiration of the Contingency Period, then
following the expiration of the Contingency Period, Tenant shall be entitled to
receive payments from Landlord out of the Tenant Allowance pursuant to the terms
and conditions set forth in the Work Agreement for work performed and materials
purchased prior to the Effective Date (but not for any work performed or
materials purchased during the Contingency Period).

 

d.       Effective as of the date hereof, the Work Agreement is hereby amended
by deleting all of the language in the penultimate sentence of the third
paragraph of Section 4 of the Work Agreement and substituting the following
language in lieu thereof: “Any portion of the Tenant Allowance for which
disbursement has not been properly requested prior to March 21, 2018 (the
‘Allowance Sunset Date’) shall be deemed to have been forfeited by Tenant and
shall no longer be available to Tenant. The Allowance Sunset Date shall be
subject to extension solely to the extent provided in Paragraph 5 of the First
Amendment.”

 

e.       In the event Landlord elects to exercise Landlord’s Termination Right
as provided herein, then, effective on the date of Landlord’s Notice, and, in
consideration of the agreements set forth herein, Tenant, on its behalf and on
behalf of any party claiming by, through or under Tenant, hereby agrees to
forever and irrevocably relinquish any claims that Tenant may have with respect
to the Tenant Allowance and hereby agrees to release Landlord and its successor
and/or assigns from any such claims.

 



 3 

 

 

f.       In the event Landlord elects to exercise Landlord’s Termination Right
as provided herein, then (i) Landlord and Tenant expressly acknowledge and agree
that the Lease Termination Fee shall be in the amount set forth in Paragraph 4
above, (ii) any and all payments of the Tenant Allowance made by Landlord shall
have no impact on the amount of the Lease Termination Fee, (iii) Tenant shall
have no obligation to refund to Landlord any such payments made out of the
Tenant Allowance, and (iv) Landlord shall have no obligation to fund any portion
of the Tenant Allowance, regardless of the date when costs may have been
incurred by Tenant that would otherwise be payable from the Tenant Allowance in
the absence of the termination of the Lease.

 

8.                Tenant’s Surrender of the Premises.

 

a.       In the event Landlord exercises the Landlord’s Termination Right, then
on or before the Lease Termination Date, Tenant shall vacate and surrender
possession of the Premises to Landlord and shall relinquish all of the rights
granted to it under the Lease with respect to the Premises on its behalf and on
behalf of any parties claiming through it. Tenant shall leave the Premises in
accordance with the terms and provisions of the Lease, as amended hereby,
including, but not limited to, Section 40 of the Lease (provided, however, that
all requirements set forth in the Lease regarding a Surrender Plan (as such term
is used in the Lease) shall be deemed null and void and of no force and effect
in the event of Landlord’s exercise of Landlord’s Termination Right), on or
before the Lease Termination Date, except that Tenant shall have no obligation
to remove any Alterations or Installations made by or on behalf of Tenant as of
the Effective Date (including, without limitation, the Tenant’s Work). Landlord
shall have the right to dispose of any of Tenant’s Personal Property (as such
term is defined in the Lease) which remain in the Premises after the Lease
Termination Date, in any manner it shall deem appropriate, and the proceeds of
such disposition (or, in the event Landlord elects to retain them, the items
themselves) shall belong entirely to Landlord. Tenant hereby expressly waives
all rights it may have with regard to such abandoned Tenant’s Personal Property
and expressly authorizes Landlord to dispose of same in any manner deemed
appropriate by Landlord, Tenant hereby waiving any and all rights it may have
with regard to Landlord’s compliance with any laws for the benefit of Tenants or
debtors, to the full extent that such rights may be waived by Tenant.

 

b.       In the event Landlord exercises the Landlord’s Termination Right, then
on or before the Lease Termination Date, (i) Tenant shall have paid for all
improvements, work or services performed on or furnished to the Premises
(including, but not limited to all Tenant’s Work) and hereby indemnifies and
holds Landlord harmless against and from any and all claims, costs, expenses,
liabilities, and damages resulting from any breach of the foregoing
representation and warranty, including, without limitation, reasonable
attorneys’ fees and disbursements (including those incurred by Landlord in
enforcing this indemnity); (ii) any and all subleases and licenses of any
portion of the Premises between Tenant, as sublessor, and any third party, as
sublessee, shall have terminated as of the Lease Termination Date, and no such
sublessee or licensee shall thereafter be in possession of any portion of the
Premises from and after the Lease Termination Date, and (iii) Tenant shall have
canceled all contracts or agreements to which Tenant is a party for management,
maintenance, or other services relating to the Premises (it being agreed,
however, that Tenant shall be deemed to have satisfied this requirement if
Tenant has, promptly upon receiving Landlord’s Notice, delivered notices of
cancelation of such contracts and agreements and the notice periods are due to
expire within five (5) business days of the Lease Termination Date).

 



 4 

 

 

9.                Captions. The captions preceding the various paragraphs of
this First Amendment have been inserted solely for convenience of reference and
shall not be used in construing this First Amendment.

 

10.              Notices. All notices, demands, request or other communications
from each party to the other required or permitted under this First Amendment
shall be given in the manner provided in the Lease.

 

11.              Choice of Law. This First Amendment shall be governed by,
construed and enforced in accordance with the laws of the State of Maryland.

 

12.              Successors and Assigns. This First Amendment shall be binding
upon the parties hereto and their respective successors and assigns.

 

13.              Reaffirmation of Terms. Except as expressly modified by this
First Amendment, all terms and provisions of the Lease shall remain in full
force and effect.

 

14.              Counterparts. This First Amendment may be executed in
counterparts, each of which shall be deemed a duplicate original hereof. This
First Amendment may be executed by the parties by facsimile or .PDF electronic
signatures, and such facsimile or .PDF electronic signatures shall be binding
upon the parties.

 

15.              Entire Agreement. This First Amendment constitutes the entire
agreement between Landlord and Tenant concerning the subject matter of this
First Amendment. This First Amendment may not be amended in any manner
whatsoever except pursuant to a written agreement executed by both Landlord and
Tenant.

 

 

 

[Signatures appear on the following page.]

 



 5 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment the
day and year first set forth above.

 

WITNESS: LANDLORD:   IP9 1201 CLOPPER ROAD, LLC, a Maryland limited liability
company

 

 

By:  Amy Rowe  By:  /s/ Keith Knight         Name:  Keith Knight         Its: 
Vice President  

 

 

ATTEST: TENANT: [Corporate Seal] NOVAVAX, INC., a Delaware corporation

 

 

By:  /s/ Barclay Phillips  By:  /s/ John A. Herrmann III   Name:  Barclay
Phillips  Name:  John A. Herrmann III   Its:  SVP, CFO  Its:  SVP, General
Counsel & Secretary  

 

 

 

 6 

 



 

EXHIBIT A

 

LEASE TERMINATION AGREEMENT

 

THIS LEASE TERMINATION AGREEMENT (“Termination Agreement”) is made and entered
into this ___ day of ___________, 20__ (the “Effective Date”) by and between IP9
1201 CLOPPER ROAD, LLC, a Maryland limited liability company (hereinafter called
“Landlord”), and NOVAVAX, INC., a Delaware corporation (hereinafter called
“Tenant”).

 

BACKGROUND:

 

A.                Landlord and Tenant have entered into a certain Deed of Lease
dated May 3, 2016 (the “Original Lease”), as amended by that certain First
Amendment to Deed of Lease dated ________, 2017 (the “First Amendment”)
(collectively, the “Lease”) with respect to the lease by Tenant of that certain
premises comprising approximately 147,051 rentable square feet of office space
in the building located at 1201 Clopper Road, Gaithersburg, Maryland, as more
particularly described in the Lease (the "Premises").

 

B.                Landlord and Tenant have agreed to terminate the Lease prior
to the scheduled expiration date of the Lease pursuant to the terms set forth
herein.

 

C.                Landlord and Tenant now wish to amend the Lease to provide for
the early termination of the Lease in accordance with the terms set forth
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, Landlord
and Tenant hereby agree as follows:

 

1.                Capitalized Terms. Capitalized terms used in this Termination
Agreement and not otherwise defined herein shall have the meanings ascribed to
them in the Lease.

 

2.                Lease Termination Date. The parties agree that Landlord has
properly exercised the Landlord’s Termination Right pursuant to the terms of the
First Amendment and, accordingly, the Lease shall terminate as of 11:59 P.M. on
____________, 20__ (the “Lease Termination Date”) in accordance with the
provisions of Paragraph 2 of the First Amendment.

 

3.                Tenant’s Surrender of the Premises. Tenant shall vacate and
surrender possession of the Premises on or before the Lease Termination Date as
more fully provided in Paragraph 8 of the First Amendment.

 

4.                Tenant Allowance. Tenant hereby acknowledges and agrees that
Landlord shall have no further obligation to provide any portion of the Tenant
Allowance (defined in Section 4 of the Work Agreement attached to the Lease as
Exhibit C), and, in consideration of the agreements set forth herein, Tenant, on
its behalf and on behalf of any party claiming by, through or under Tenant,
hereby forever and irrevocably relinquishes any claims that Tenant may have with
respect to the Tenant Allowance and hereby releases Landlord and its successor
and/or assigns from any such claims.

 



 7 

 

 

5.                Release of Obligations. Landlord and Tenant hereby release
each other, after the later of the Lease Termination Date or the date on which
Tenant actually vacates the Premises (the "Vacate Date"), from (i) any and all
obligations to observe the terms and conditions of the Lease which accrue after
such date and (ii) any and all demands, rights, claims, remedies, actions,
causes of actions or liabilities that Landlord and Tenant may have against the
other or against any of their representatives, heirs, predecessors, successors,
assigns, officers, directors, partners, agents, managing agents, legal
representatives or employees of the others, except as follows: (a) Tenant shall
remain obligated for the payment of any and all of its obligations under the
Lease which have accrued as of the later of the Vacate Date or the Lease
Termination Date, as the case may be, whether or not Tenant has been billed for
such obligations prior to such date (including, but not limited to, the Lease
Termination Fee), (b) if Tenant does not vacate the Premises on or before the
Lease Termination Date or Tenant does not otherwise comply with any of its
obligations under this Termination Agreement, Tenant's failure to vacate the
Premises on the Lease Termination Date or Tenant's failure to otherwise comply
with its obligations hereunder shall be deemed to be a Default under the Lease,
and Landlord shall have the right and option to exercise all remedies available
to Landlord under the Lease, and pursuant to Law, and Landlord shall be entitled
to consider Tenant to be in holdover of the Premises, and (c) Landlord and
Tenant shall remain liable for all amounts which become due as a result of their
respective indemnification obligations under the Lease that arise from conduct
occurring during the Term. Notwithstanding the foregoing, this mutual release
shall not apply to any claims related to the presence, release, storage or use
of any Hazardous Materials (as such term is used in the Lease) on the Premises
by Tenant prior to the Lease Termination Date.

 

6.                Representations. Landlord and Tenant represent and warrant to
each other that the person signing this Termination Agreement on its behalf has
the requisite authority and power to execute this Termination Agreement and to
thereby bind the party on whose behalf it is being signed.

 

7.                Reaffirmation of Terms. Except as expressly amended and
modified herein, all terms, conditions and provisions of the Lease shall remain
unmodified and in full force and effect. In the event of any conflict between
the terms and provisions of this Termination Agreement and the terms and
provisions of the Lease, the terms and provisions of this Termination Agreement
shall control.

 

8.                Counterparts. This Termination Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, and all of
which, when taken together, shall constitute a single instrument.

 

9.                Entire Agreement. This Termination Agreement constitutes the
entire agreement between Landlord and Tenant concerning the subject matter of
this Termination Agreement. This Termination Agreement may not be amended in any
manner whatsoever except pursuant to a written agreement executed by both
Landlord and Tenant.

 

 

[Signatures appear on the following page.]



 8 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Lease Termination
Agreement the day and year first set forth above.

 

WITNESS: LANDLORD:   IP9 1201 CLOPPER ROAD, LLC, a Maryland limited liability
company

 

 

By:     By:            Name:            Its:     

 

 

ATTEST: TENANT: [Corporate Seal] NOVAVAX, INC., a Delaware corporation

 

 

By:     By:      Name:     Name:      Its:     Its:     

 



 9 

